ON MOTION
SCHALL, Circuit Judge.

ORDER

Verve, LLC move to dismiss Competition Cams, Inc. et al.’s (Competition) cross-appeal, 06-1058. Competition opposes.
Verve sued Competition for infringement in the United States District Court for the Eastern District of Michigan, Verve, LLC v. Crane Cams, Inc., 99-CV-76096, and Competition filed counterclaims, including a counterclaim of invalidity. The district court denied summary judgment of invalidity and issued a partial summary judgment of noninfringement. Subsequently, on the parties’ stipulation, the district court dismissed the remaining claims and counterclaims and entered judgment. Both parties filed notices of appeal.
Verge appealed from the judgment of noninfringement. Competition cross-appealed from the district court’s decision denying summary judgment of invalidity on the ground that there were disputed facts. Competition contends that with its cross-appeal it seeks “to reverse the district court’s determination of patent validity.” We note that the district court did not adjudicate Competition’s invalidity counterclaims and further that Competition agreed to dismissal of the counterclaims. Thus, Competition’s cross-appeal is improper and we dismiss.
Accordingly,
IT IS ORDERED THAT:
(1) Verve’s motion to dismiss Competition’s appeal, 06-1058, is granted.
(2) Each side shall bear its own costs for 06-1058.
(3) The revised official caption for 06-1045 is reflected above.